DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This Office Action is in response to Applicant’s election filed 12/9/20. Applicant elected without traverse Group I drawn to claims 1-11, 15, 16, 32 and 42-45. Applicant elected carboxymethyllysine. Claims 1-7, 10, 11, 15, 22, 32 and 42-45 are generic to the elected species.  Applicant has indicated that claims 1-11, 15, 16, 22, 23, 32 and 42-45 read on the elected species.
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 12/9/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Claim Rejections - 35 USC § 102
4. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5. (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


5a. Claim(s) 32 and 42-45 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Berger et al., (WO2014/090991 A1 Pub. Date 19 June 2014).
Berger et al., teaches medicament for treating sarcopenia (abstract). The reference teaches that evidence suggests that targeting myonuclear apoptosis provides novel and effective therapeutic tools to combat sarcopenia (p.2-p.3). Berger et al., teaches that SERF2 decreases apoptosis and increases proliferation. Thus it can be used to treat cells or diseases with increased apoptosis and/or reduced proliferation or regeneration of cells. Thus in a preferred embodiment the atrophy treated according to the invention is associated with an increased apoptosis or reduced regeneration of cells. An atrophy might be a reduction of the mass of a certain tissue. Such a tissue can be a muscle (e.g. in sarcopenia), the skin (e.g. in medication- or age-caused skin thinning), a bone or an internal organ such as the liver, a tissue of the hematopoietic system, e.g. bone marrow, spleen, tonsils, lymph nodes (bottom of p.8) This meets the limitation of claim 32. The reference teaches using method to treat patients (see the claims). This meets the limitations of claims 42 and 43. Since the candidate patients disclosed in claim does not contemplate diabetes, specifically type 2 diabetes, the reference also anticipates claims 44 and 45. Therefore, claims 32 and 42-45 are anticipated by Berger et al., (WO2014/09091 A1 Pub. Date 19 June 2014).
Claim Rejections - 35 USC § 103 
6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6a. Claims 1-11, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (Exp Gerontol. 2009;44:106-111, IDS of 12/9/19) and Sun et al., (J Aging Res. ePub 29 Aug 2012; 2012:586385. doi:10.1155/2012/586385, IDS of 12/9/20), further in view of Founds et al. (U. S. Patent No. 5766590) and Ando et al.(1999)  BBRC, Vol. 258, pp.123-127.
Thompson provides a review of cellular, molecular, and biochemical changes that contribute to age-related muscle dysfunction/sarcopenia (abstract). Advanced glycation end products of the Malliard reaction and their effect on aging skeletal muscle are taught in section 4.3 (p. 109).  Thompson teaches that CML is the major AGE-product and that it accumulates in aging human skin collagen, lens crystallins, and arterial walls.  Thompson states that these finding suggest glycoxidation reactions and oxidative stress may be important mechanisms in age-related degenerative processes, including skeletal muscle function (p. 100, column 2, first paragraph).  Thompson reviews a study by Snow (2007) that compares CML in young and very old rats and that 
Sun teaches the correlation between advanced glycation end products (AGEs) and the pathogenesis of sarcopenia (abstract).  Sun teaches that sarcopenia is defined as loss of muscle strength and muscle mass and is an important factor underlying mobility difficulties (page 2 of 8). Sun teaches that AGEs may also play a role in sarcopenia through upregulation of inflammation and endothelial dysfunction in the microcirculation of skeletal muscle through the receptor for AGEs, or RAGE (p. 2 of 8).  Sun also teaches that AGE-induced cross-linking of collagen is elevated in older adults and has been shown to increase the stiffness of human articular cartilage (p. 2 of 8). Sun teaches that women with elevated CML have an increased risk of developing severe walking disability and that AGEs are a potentially modifiable risk factor (Abstract). 
Neither Thompson nor Sun teaches treating sarcopenia comprising administering to a subject a composition comprising an anti-AGE antibody, wherein the anti-AGE antibody binds a carboxymethyllysine-modified protein. 
Founds et al. disclosed treating a disease in patient, one symptom of which is an abnormal level of AGEs, comprising exposing the patient serum to an anti-AGE antibody to form an anti-AGE antibody:AGE complex, and removing the complex from the serum;  wherein said anti-AGE antibody is a monoclonal antibody or antigen-binding fragment thereof that is reactive with in vivo produced advanced glycosylation 
Ando et al. reference teaches monoclonal anti-AGE antibody 6D12 for carboxymethyllysine (abstract). This meets the limitation of claim 8. It is disclosed that the results indicate that membrane protein of circulating erythrocytes undergo CML-modification, and the modified  proteins accumulated in an-age dependent manner during the life span of erythrocytes (abstract). Thus, meeting the limitation of claims 9 and 16. The reference teaches that AGE protein is involved in age related disease process including Alzheimer’s disease and atherosclerosis (abstract).

It would also have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to simply substitute one known element for another to obtain predictable results.  Found teaches that inhibition of AGE adducts using anti-AGE antibodies can be substituted with antibodies CML-modified AGE adducts to remove CML modified AGE in sarcopenia.  Accordingly, the reduction of CML adducts by means of antibody treatment would permit treating sarcopenia. One of skilled in the art would quantify the CML level to evaluate the effectiveness anti-AGE antibody treatment (claim 15). In addition, optimizing dosage (unit and multi dose) and generating sterile composition is routine in the art (claims 15 and 16). MPEP 2144.05 states: “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 454, 105 USPQ 223, 235, (CCPA 1955
The strongest rationale for combining reference is a recognition, expressly or implicitly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent that some advantage or expected beneficial result would have been produced by their combination In re Sernaker 17 USPQ 1, 5-6 (Fed. Cir. 1983) see MPEP 2144 
      From the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of 
     "The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965).
     "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdiqital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997). 
      An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 

Claim Rejections - 35 USC § 112
7. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7a. Claims 1-11, 15 and 16  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating sarcopenia by administering antibody MAB3247, does not reasonably provide enablement for treating sarcopenia by administering an anti-AGE antibody , wherein the anti-AGE antibody binds a carboxymethyl lysine-modified protein. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue. See In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 The factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: (1) the breadth of the claims; (2) the nature of the invention; (3) the state of the prior art; (4) the level of one of ordinary skill; (5) the level of predictability in the art; (6) the amount of direction provided by the inventor; (7) the existence of working examples; and (8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.

However, the specification as filed is insufficient to enable one of skilled in the art to practice the claimed invention of a method for treating sarcopenia by administering any anti-AGE antibody, wherein the anti-AGE antibody binds a carboxymethyl lysine-modified protein. There is insufficient evidence of the invention with respect to the in vivo operability of the claimed invention. In fact, most commercially available antibodies have been used in vitro (see antibodies-online.com document attached). The catalog has listed several carboxymethyl lysine antibodies. Although, they all bind to carboxymethyl lysine modified protein, they do not have the same biological activity, such that they all can be used in enzyme immunoassay (EIA), ELISA, immuno histochemistry and western blotting etc.  While these antibodies have been shown to bind the protein of interest (carboxymethyl lysine modified protein), they have not demonstrated in vivo activity for these antibodies. Therefore, these antibodies lack the predictability in terms of the biological activity. Further, Awwad et al., (Pharmaceutics 2018, 10(3), 83; https://doi.org/10.3390/pharmaceutics10030083 ) discloses that using animals to predict the human response to a candidate protein is another challenge in the development of protein therapeutics (p.7/24, 2nd paragraph).  The st paragraph).  Thus, requiring undue experimentation to identify those antibodies that bind a carboxymethly lysine-modified protein and treat sarcopenia. 
Specifically, specification only teaches the administration of MAB3247 resulted in increase in the gastrocnemius muscle mass in the mice compared to the control mice. Specification fails to teach the use of other anti-AGE antibody that binds a carboxymethyl lysine-modified protein in the treatment of sarcopenia. Since, there is inadequate guidance as to the nature of the invention; it is merely an invitation to the artisan to use the current invention as a starting point for further experimentation for treatment of sarcopenia comprising administering an anti-AGE antibody that binds a carboxymethyl lysine-modified protein. 
In addition, because there are no working examples provided describing treating sarcopenia using other anti-AGE antibodies that bind a carboxymethyl lysine-modified protein, it would require an undue amount of experimentation to one of skill in the art to 
Given the breadth of claims 1-11, 15 and 16 in light of the unpredictability of the art as determined by the lack of working examples, the level of skill of the artisan, and the lack of guidance provided in the instant specification and the prior art of record regarding which structural features are required in order to provide activity, the complex nature of the invention, the state of the prior art which establishes the unpredictability of the effects of the antibodies,  it would require undue experimentation for one of ordinary skill in the art to make and use the claimed invention for a to method for the treatment sarcopenia comprising administering an anti-AGE antibody, wherein the anti-AGE antibody binds a carboxymethyl lysine-modified protein. 
7b. Claims 1-11, 15 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.

Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed”  (See Vas-Cath at page 1116). 

To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
Although the specification supports treating sarcopenia by administering carboxymethyl lysine antibody MAB3247 [0089-0099], the specification has not provided sufficient description for the broad genus of carboxymethyl lysine antibodies for the treatment of sarcopenia.  More specifically, the specification does not describe how one will administer any anti-AGE antibody that binds a carboxymethyl lysine-modified protein to treat sarcopenia. Further, the antibody online document enclosed also does not disclose the treatment of sarcopenia by administering various antibodies to carboxymethyl lysine modified protein. 
Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483.  In Fiddes v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class. 

Therefore, only carboxymethyl lysine antibody, but not the full breadth of the claims meets the written description provision of 35 USC 112, (a) or first paragraph. The species specifically disclosed are not representative of the genus because the genus is highly variable. As a result, it does not appear that the inventors were in possession of genus of carboxymethyl lysine antibodies capable of treating sarcopenia in claims 1-11, 15 and 16
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision.  (See page 1115.)  Applicants are directed to the Revised Interim Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement, Federal Register, Vol. 64, No. 244, pages 71427-71440, Tuesday December 21, 1999.
Double Patenting
8. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8b. Claims 1-11, 15 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13-16 of U.S. Patent No.9993535 in view of U.S. Patent No.10358502. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of ‘535 patent recites claims drawn to treating sarcopenia comprising immunizing a subject in need thereof against AGE-modified proteins of a cell, wherein the immunizing comprises administering a vaccine comprising an AGE antigen. Therefore, it would have been obvious to a person 
Conclusion
9. No claims are allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892.  The examiner can normally be reached on M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645